19-10096-mg         Doc 121       Filed 08/20/19 Entered 08/20/19 16:46:03            Main Document
                                               Pg 1 of 2



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------x
 In re:
                                                             Chapter 15
 LARISA MARKUS,
                                                             Case No. 19-10096 (MG)
                      Debtor in a Foreign Proceeding.
 --------------------------------------------------------x

                                     CERTIFICATE OF SERVICE

        I, Howard W. Kingsley, an attorney admitted to practice in the State of New York, hereby

certify that:

        On August 20, 2019,1 have caused service of the DECLARATION (A) PURSUANT TO

THE COURT’S AUGUST 6, 2019 ORDER, AND (B) IN FURTHER SUPPORT OF

ROSENBERG & ESTIS, P.C.’S MOTION TO WITHDRAW AS COUNSEL, by electronic filing

with the Clerk of the Court using the CM/ECF System, which will send a Notice of Electronic

filing to all parties with an e-mail address of record, who have appeared and consent to electronic

service in this action.

        In addition, a copy of the same documents was served by depositing in the sole care and

custody of the United States Postal Service within the State of New York, a sealed prepaid

envelope, addressed to the following:

                          The Larisa Markus Revocable Trust
                          The Larmar Foundation
                          LM Realty 24C, LLC
                          LM Realty 23H, LLC
                          LM Realty 20A, LLC
                          LM Realty 31B, LLC
                          LM Realty 27D, LLC
                          LM Realty 18 West, LLC
                          LM Realty 10C, LLC
                          LM Property Management LLC
                          Protax Services, Inc.
                          Protax Services Consulting, Inc.
                          First Integrated Construction, Inc.


RE\41001\0001\2828775v1
19-10096-mg        Doc 121      Filed 08/20/19 Entered 08/20/19 16:46:03   Main Document
                                             Pg 2 of 2



                          Innovative Construction Group, Inc.
                          c/o Ilya Bykov
                          2 Rector Street, Suite 1202
                          New York, New York 10006

 Dated:    New York, New York
           August 20, 2019
                                               /s/ Howard W. Kingsley
                                               Howard W. Kingsley




                                                 -2-
RE\41001\0001\2828775v1
